Title: To Thomas Jefferson from James Oldham, 9 March 1806
From: Oldham, James
To: Jefferson, Thomas


                        
                            Sir—
                            Richmond March 9th. 06.
                        
                        This day your faver of the 23rd. Febry. came to hande, my being absent from Richmond has bin the cause of not
                            receiveing it in due Time: I am but a few howrs ariv’d of a Journey from Samuel J: Cabbells, from his many pressing
                            invitations. I considerd it would be as well to waite on him; he has for a considerable Time expres’d a desire for me to
                            Builde some aditions to his present dwelling. Your dores are now all in redyness except plaiceing in the pannells & the
                            sashes for the S.E. piaza are compleate: the dores Shall be also
                            complete in a few days. Adue and may Heaven bless You. 
                  Your Obt. Sevt.
                        
                            Jams Oldham
                            
                        
                    